Citation Nr: 1812943	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to a rating in excess of 30 percent for service-connected hypothyroidism. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1959 until November 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2013 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A travel board hearing was held before the undersigned in October 2017. A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, the Veteran's COPD is etiologically related to service.

2. On October 20, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal for entitlement to a rating in excess of 30 percent for service-connected hypothyroidism; there is no question of fact or law remaining before the Board in this matter.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for COPD have been met. 
38 U.S.C. §§ 1110, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. Regarding the matter of entitlement to a rating in excess of 30 percent for service-connected hypothyroidism, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in these matters. 
38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). As this decision is completely favorable to the Veteran as to the issue being adjudicated, there is no reason to belabor the impact of the VA's duty to notify and assist on this matter. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

COPD

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent. A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii)(2016); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994). 

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. The list of diseases afforded this presumption does not include COPD. Consequently, the herbicide agents exposure presumptive provisions of 38 U.S.C. 
§ 1116 do not apply in this claim. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

If evidence is determined competent, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board recognizes the Veteran has a current diagnosis of COPD, confirmed by private treatment records, VA treatment records, and medical imaging. The Board also recognizes that the Veteran had boots on the ground in the Republic of Vietnam during the time period of January 9, 1962 to May 7, 1975, and is thus presumed to be exposed to herbicide agents. See 38 C.F.R. § 3.307(a) (2017). Therefore, the question addressed in this analysis is whether the evidence supports a nexus between the Veteran's COPD and service, to include his presumed exposure to herbicide agents in Vietnam.

The Veteran contends his COPD is either etiologically related to service, to include herbicide agent exposure, or is etiologically related to his service-connected conditions of obstructive sleep apnea (OSA), rhinitis, or sinusitis. 

Although COPD is not a disease afforded a presumption of service connection under the provisions of 38 U.S.C. § 1116, the Veteran may establish service connection for a disability with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board gives great probative weight to the nexus opinion of the Veteran's treating physician that the Veteran's COPD is etiologically related to service. In April 2011, he opined the Veteran's COPD was the result of Agent Orange exposure. In November 2017, the treating physician provided additional rationale. The opinion stated the Veteran was a nonsmoker all his life, has not been exposed to second-hand smoke post-service, and lives in a smoke free environment. The examiner stated the Veteran's only source of exposure to lung irritants was exposure to Agent Orange, bomb explosions, and second-hand smoke exposure in service. 

The Board gives this opinion great probative weight. The Board finds the opinion credible because the physician has longstanding treatment relationship with the Veteran and is familiar with his medical history. Specifically, the examiner discussed the Veteran being a lifelong non-smoker with no exposure to lung irritants post-service. The examiner based his opinion on the medical history and lay statements of the Veteran regarding his smoking and irritant exposure in service and after service. The Veteran is competent to testify about being a nonsmoker and his lack of exposure to smoke or other lung irritants post-service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). There are no other credible opinions of record discussing the likelihood the Veteran's COPD is directly related to service.

The Board recognizes that February 2015 and August 2016 VA examination opinions found the Veteran's COPD was less likely than not caused or aggravated by his service-connected conditions. The Board gives these opinions no probative weight. These opinions are limited in scope to secondary service connection. 

In summary, the Board finds the preponderance of the evidence supports Veteran's COPD is etiologically related service.

The Veteran also contended that his service-connected sleep apnea, rhinitis, and sinusitis caused or aggravated his COPD. As the Board has come to a favorable determination on a direct service connection basis, there is no need to discuss the Veteran's secondary service connection contention.

Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for COPD is warranted. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypothyroidism

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C. § 7104; 38 C.F.R. § 20.101. An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his authorized representative/ attorney and must be in writing (except for appeals withdrawn on the record at a hearing). 38 C.F.R. § 20.204(b).

On October 20, 2017, at his travel board hearing before the undersigned, the Veteran and his representative requested to withdraw his appeal for entitlement to a rating in excess of 30 percent for service-connected hypothyroidism. Hence, there is no allegation of error of fact or law for appellate consideration on this claim. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal is dismissed.


ORDER

Service connection for COPD is granted.

The appeal seeking entitlement to a rating in excess of 30 percent for service-connected hypothyroidism is dismissed.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


